871 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William D. MOONEY, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3014.
United States Court of Appeals, Federal Circuit.
March 20, 1989.

Before FRIEDMAN, RICH and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board in Docket No. SL07528810044, dismissing William D. Mooney's petition for review of the January 28, 1988 initial decision as untimely, and forwarding the petition to the regional office for enforcement proceedings, is affirmed on the basis of the Board's opinion.